Citation Nr: 1114418	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a right foot disability.

6.   Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for numbness of the bilateral upper extremities.

9.  Entitlement to service connection for numbness of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 2007 rating decision, in part, denied service connection for a left foot disability, a right ankle disability, a right knee disability, a left knee disability, a back disability, a neck disability, numbness of the lower extremities and number numbness of the upper extremities.  The October 2009 rating decision denied service connection for PTSD.

Regarding the October 2009 decision, the Board notes that the Veteran filed a timely notice of disagreement (NOD) in November 2009.  The RO provided a statement of the case (SOC) in May 2010.  A timely substantive appeal was not submitted, as the Veteran's appeal was provided in an October 2010 statement, but the RO appears to have accepted this submission as perfecting the Veteran's appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In October 2010 and January 2011, the Veteran testified at hearings conducted before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  The transcripts of the hearings are of record.

The entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD due to non-combat related stressors; specifically, that he was sexually propositioned by a fellow soldier which resulted in him being repeatedly ridiculed by other soldiers for the remaining duration of his active duty.

In addition, it is noted that several of the VA treatment records show the Veteran does have a diagnosed psychiatric disorder, albeit not a diagnosis for PTSD.  Specifically, VA treatment records demonstrate a diagnosis of bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should considered alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with a psychotic disorder as the Veteran has been diagnosed with bipolar disorder.

As indicated under Clemons, this other diagnosis should be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

The Veteran has not been provided a VA examination in conjunction with his claim for service connection for an acquired psychiatric disorder, to include PTSD, and there is no etiology opinion of record that is adequate for adjudication purposes.  It is the judgment of the Board that such an examination, one that takes into account the Veteran's entire history, would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

Regarding his claims for entitlement to service connection for a back disability, a neck disability, left and right foot disabilities, left and right knee disabilities, numbness of the bilateral upper extremities, numbness of the bilateral lower extremities, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon, supra.

The service treatment records reflect that the Veteran was involved in a motor vehicle accident in January 1977.  He reported injuries to his back, bilateral knees, bilateral ankle and upper extremities.  In January 1978, the Veteran injured his right knee and lower back.

The evidence of record reflects that the Veteran has current diagnoses of degenerative disc disease of the lower back, right facet joint degeneration of the cervical spine and parethesias.  He has also reported ongoing knee and foot disabilities.  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Given the Veteran's documented in-service injuries and the post-service evidence of record, the Board finds that a VA examination addressing the nature and etiology of these disabilities is "necessary" under 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC should then schedule the Veteran for an appropriate VA examination for the following purpose: to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The examiner should specifically indicate whether or not the Veteran has a diagnosis of PTSD (under 38 C.F.R. § 4.125) based upon a corroborated stressor event.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

3.  The Veteran should be afforded a VA orthopedic examination in order to determine whether he has back, neck, and bilateral knee and foot disorders related to service.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

After completion of the examination and review of the record, the examiner ascertain whether the Veteran has current back, neck, and bilateral knee and foot disorders.  If there is no evidence of a corresponding disorder for any of these claims, the examiner should explain this in light of the medical evidence of record and the Veteran's own reported history.  For each diagnosed disorder, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to service, including the Veteran's January 1977 motor vehicle accident.  

All opinions must be supported by a complete rationale in a typewritten report.

4.  The Veteran should be afforded a VA neurological examination in order to determine whether he has a numbness of the bilateral lower extremities disability and a numbness of the bilateral upper extremities disability related to service.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

After completion of the examination and review of the record, the examiner should answer the following questions for each claimed disability: 1) Does the Veteran have current and chronic numbness of the bilateral lower extremities and numbness of the bilateral upper extremities disabilities?  2) If the Veteran is found to have current numbness of the bilateral lower extremities disability and numbness of the bilateral upper extremities disabilities, is it at least as likely as not (50 percent or greater probability) is etiologically related to service, including the Veteran's January 1977 motor vehicle accident?  

All opinions must be supported by a complete rationale in a typewritten report.

5.  Then re-adjudicate the claims on appeal.  If any of the claims remain denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



